Citation Nr: 0516293	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  02-12 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau with limitation of motion. 

2.  Entitlement to a rating in excess of 30 percent for 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau with instability


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel 




INTRODUCTION

The appellant is a veteran who had active duty service from 
June 1967 to July 1969. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
case was remanded by the Board in April 2004.  The RO 
subsequently increased the rating for left knee instability 
from 20 percent to 30 percent, effective from July 28, 2000. 

In a VA Form 21-4138 dated in June 2004, the veteran included 
assertions regarding left ankle, and low back disorders which 
suggests that he may be advancing claims for such disorders 
secondary to the service-connected left knee disabilities.  
This matter is hereby referred to the RO for clarification 
and any necessary action. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals, fracture left 
tibia with exostosis of the medial tibial plateau results in 
pain, weakness, fatigue, and incoordination resulting in 
additional functional loss so as to effectively limit flexion 
to 80 degrees and limit extension to 40 degrees. 

2.  The veteran's service-connected residuals, fracture left 
tibia with exostosis of the medial tibial plateau results in 
severe instability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating (but no higher) for 
limitation of motion associated with the veteran's service-
connected residuals, fracture left tibia with exostosis of 
the medial tibial plateau have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.71a, Codes 
5260, 5261, 5252 (2004). 

2.  The criteria for a rating in excess of 30 percent for 
instability associated with the veteran's service-connected 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.7, 4.71a, Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, by way of a February 2001 rating decision, the RO 
denied the veteran's claim.  Thereafter, the RO did furnish 
VCAA notice to the veteran by letters in March 2001 and again 
in April 2004.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  The collective effect of the March 2001 and April 2004 
VCAA letters together with information furnished in the 
statement of the case and supplemental statements of the case 
was to effectively inform the appellant of the applicable 
laws and regulations, including applicable provisions of the 
VCAA, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
April 2004 VCAA letter, VA effectively informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  The letter 
also advised the appellant to submit any relevant evidence in 
his possession.  The Board finds that the various 
communications from VA, when taken together, fulfilled VA's 
duty to notify, including the duty to notify the veteran to 
submit any pertinent evidence in his possession, and that any 
defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The record includes service 
medical records, private medical records, and VA medical 
records.  As the veteran has been afforded a VA examination, 
the Board finds that the record as it stands contains 
adequate medical evidence to adjudicate the claim.  Thus, the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issue is now ready 
to be considered on the merits.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left knee disabilities 
warrants higher disability ratings.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  

For purposes of rating the veteran's left knee disabilities, 
it appears that the provisions of Diagnostic Codes 5257, 
5260, 5261, and 5262 are for consideration.  In the present 
case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The Board first notes that by rating decision in March 2005, 
the RO assigned a 30 percent rating for severe instability of 
the left knee under Code 5257.  Under this Code, a 30 percent 
rating is the highest schedular rating available.  There is 
therefore no legal basis for assigning a higher schedular 
rating for left knee instability. 

With regard to the separate left knee disability rating based 
on limitation of motion, it appears that the RO has assigned 
a 20 percent rating under Code 5261 for limitation of 
extension.  Under Code 5261, a 20 percent rating is warranted 
for extension limited to 15 degrees, a 30 percent rating is 
warranted for extension limited to 20 degrees, a 40 percent 
rating is warranted for extension limited to 30 degrees, and 
a 50 percent rating is warranted for extension limited to 45 
degrees.

The Board acknowledges that the medical evidence pertaining 
to limitation of extension is not entirely clear.  However, 
an October 2000 VA examination reported that there was 
additional functional loss due to DeLuca factors so as to 
limit extension to 40 degrees.  This appears to be supported 
by the report of a September 2004 VA examination in which the 
examiner reported that there was pain against resistance at 
40 degrees of extension.  The Board interprets this comment 
as meaning that pain effectively limits extension to 40 
degrees.  Under Code 5261, a 40 percent rating is therefore 
warranted.  

However, the Board declines to find that the evidence more 
nearly approximates limitation of extension to 45 degrees so 
as to warrant the highest rating of 50 percent under Code 
5261.  The examination reports simply do not reflect such a 
finding.  

The Board is also unable to find that a rating in excess of 
50 percent is warranted under Code 5260.  Although there is 
additional functional loss due to pain on flexion as well as 
extension, the resulting limitation of flexion appears to be 
to approximately 80 degrees.  Flexion would have to be 
limited to 45 degrees to even warrant a compensable rating 
under Code 5260.  

The Board also notes that the highest rating available under 
Code 5262, so application of this Code would not result in a 
rating in excess of 40 percent. 

In conclusion, the Board finds that there is no basis for a 
schedular rating in excess of 30 percent for the instability 
associated with the left knee disability.  However, a 40 
percent rating is warranted for the limitation of motion 
associated with such disability.  In making these 
determinations, the Board has resolved all reasonable doubt 
in the veteran's favor.  38 U.S.C.A. § 5107(b). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Entitlement to a 40 percent rating for limitation of motion 
associated with the veteran's service-connected residuals, 
fracture left tibia with exostosis of the medial tibial 
plateau, is warranted.  To that extent, the appeal is 
granted. 

Entitlement to a rating in excess of 30 percent for 
instability associated with the veteran's service-connected 
residuals, fracture left tibia with exostosis of the medial 
tibial plateau, is not warranted.  To that extent, the appeal 
is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


